                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION
______________________________________________________________________________

JOHN ELMY, individually and on      )
behalf of all other similarly situated
                                    )
persons,                            )
                                    )
      Plaintiff,                    )
                                    )           Case No.: 3:17-cv-01199
 v.                                 )           Judge Campbell
                                    )           Magistrate Judge Frensley
                                    )
WESTERN EXPRESS, INC., NEW          )
HORIZONS LEASING, INC., and         )
JOHN DOES 1-5,                      )
                                    )
      Defendants.                   )
______________________________________________________________________________

          WESTERN EXPRESS, INC.’S PARTIAL MOTION TO DISMISS
     PLAINTIFF’S AMENDED COLLECTIVE & CLASS ACTION COMPLAINT
______________________________________________________________________________

       Defendant Western Express, Inc. (“Western”), by its undersigned counsel, hereby moves

this Honorable Court, pursuant to Federal Rule of Civil Procedure 12(b)(6), to dismiss Causes of

Action IV through VIII from Plaintiff’s Amended Collective and Class Action Complaint

(“Amended Complaint”) with prejudice in this matter. (D.E. 162).

       As set forth more fully in Western’s contemporaneously filed Memorandum of Law in

Support, this Motion is predicated on Plaintiff’s failure to state a claim upon which relief can be

granted with respect to his: (1) Tennessee Common Law Unenforceable Contract; (2) Tennessee

Common Law Unjust Enrichment; (3) Federal Forced Labor; (4) Truth-in-Leasing Act; and (5)

Breach of Contract causes of action.

       Accordingly, this Honorable Court should grant Western’s Partial Motion to Dismiss

Plaintiff’s Causes of Action IV through VIII with prejudice.




   Case 3:17-cv-01199 Document 170 Filed 05/06/19 Page 1 of 3 PageID #: 1603
                                       Respectfully submitted,

                                       By:
                                              s/ R. Eddie Wayland________
                                              R. Eddie Wayland (No. 6045)
                                              Mark E. Hunt (No. 10501)
                                              Benjamin P. Lemly (No. 35225)
                                              KING & BALLOW
                                              315 Union Street
                                              Suite 1100
                                              Nashville, TN 37201
                                              (615) 726-5430
                                              rew@kingballow.com
                                              mhunt@kingballow.com
                                              blemly@kingballow.com

                                              Attorneys for Western Express, Inc.




Case 3:17-cv-01199 Document 170 Filed 05/06/19 Page 2 of 3 PageID #: 1604
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing pleading was electronically filed with the Court

and electronically served on date reflected in the ECF system upon:



                                        Mike Sweeney
                                          Lesley Tse
                                Getman, Sweeney & Dunn, PLLC
                                        260 Fair Street
                                     Kingston, NY 12401
                                    Phone: (845) 255-9370

                                      Justin L. Swidler
                                   SWARTZ SWIDLER LLC
                                     1101 Kings Hwy N.
                                          Suite 402
                                    Cherry Hill, NJ 08034
                                    Phone: (856) 685-7420

                                        Charles Yezbak
                                      Yezbak Law Offices
                                    2002 Richard Jones Road
                                          Suite B-200
                                      Nashville, TN 37215



                                                      By:    s/ Benjamin P. Lemly
                                                             Benjamin P. Lemly




  Case 3:17-cv-01199 Document 170 Filed 05/06/19 Page 3 of 3 PageID #: 1605
